Exhibit CERTIFICATE OF AMENDMENT TO THE CERTIFICATE OF INCORPORATION OF FIXED RATE CUMULATIVE PERPETUAL PREFERRED STOCK, SERIES G OF CITY NATIONAL BANCSHARES CORPORATION City National Bancshares Corporation, a corporation organized and existing under the laws of the New Jersey(the “Issuer”), in accordance with the provisions of Section14A:7-2(2)of the New Jersey Business Corporation Act, does hereby certify: The board of directors of the Issuer (the “Board of Directors”) or an applicable committee of the Board of Directors, in accordance with the certificate of incorporation and bylawsof the Issuer and applicable law, adopted the following resolution on April 2, 2009creating a series of 9,439 shares of Preferred Stock of the Issuer designated as “Fixed Rate Cumulative Perpetual Preferred Stock, Series G”. RESOLVED, that pursuant to the provisions of the certificate of incorporationand the bylawsof the Issuer and applicable law, a series of Preferred Stock, without par value, of the Issuer be and hereby is created, and that the designation and number of shares of such series, and the voting and other powers, preferences and relative, participating, optional or other rights, and the qualifications, limitations and restrictions thereof, of the shares of such series, are as follows: Part 1.Designation and Number of Shares. There is hereby created out of the authorized and unissued shares of preferred stock of the Issuer a series of preferred stock designated as the “Fixed Rate Cumulative Perpetual Preferred Stock, Series G” (the “Designated Preferred
